DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 10/868,981) in view of Cho et al (US 2015/0325120).
Regarding claim 1, Mabuchi discloses an image-capturing apparatus, comprising: 
an image sensor that performs image-capturing (Col.6 lines 62-65 shooting part 2410 performs image-capturing; Fig.31 and Col.14 lines 43-51 camera module 3100); 
a controller that performs an extraction control for extracting a first image and a second image from a captured image captured by the image sensor (Fig.6, Fig.13, and Col.13 lines 38-42 an image captured by the vehicle mounted camera is divided into center and peripheral regions; Col.11 lines 41-50 controller (microcomputer 2610) performs various image processing and extracts the divided image), the first image being displayed on a first display section, the second image being displayed on a second display section (Fig.6 and Col.11 lines 41-50 the center and peripheral images are displayed in two different display sections); and 
circuitry configured to function as a data amount adjuster that adjusts data amounts of the first image and the second image according to vehicle information acquired from a vehicle (Col.24 lines 40-50 vehicle exterior information detection unit 2400 designates the frame rate of center and peripheral regions based on the traveling direction and speed of the vehicle).
Mabuchi does not teach wherein the first display section and the second display section are structurally separate.
However, Cho teaches wherein the first display section and the second display section are structurally separate (Fig.6B-2, ¶¶86-88 first and second display units 120, 130 are utilized to display first and second images).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mabuchi to incorporate the teachings of Cho and provide the advantage and capability of being able to simultaneously activate the first and second display unit to display two different images (¶¶85-86).

Regarding claim 2, Mabuchi discloses wherein the controller performs a control of reading of data from the image sensor as the extraction control (Col.5 lines 45-46 and Col. 11 lines 41-50 microcomputer 2610 and shooting part 2410 are connected and microcomputer 2610 performs image processing of images received by shooting part 2410).

	Regarding claim 3, Mabuchi discloses wherein the controller performs a control of reading of data from a storage as the extraction control, the storage storing therein the captured image output by the image sensor (Col.11 lines 36-40 microcomputer 2610 uses storage part 2690, which includes vehicle shot by the shooting part 2410; Col.9 lines 52-56 large capacity storage apparatus can be used to record videos around the vehicle by the shooting part 2410).

	Regarding claim 4, Mabuchi discloses wherein the controller performs the extraction control according to the vehicle information (Col.31 lines 59-67 imaging device divides the image captured based on driving situation and Col.11 lines 41-50 controller (microcomputer 2610) performs various image processing and extracts the divided image).

	Regarding claim 5, Mabuchi discloses wherein- 62 - the vehicle information includes a traveling direction of the vehicle, and when the traveling direction of the vehicle is a forward direction, the controller restricts the extraction of the second image from the captured image (Table 1 restricting the peripheral regions when traveling direction is forward).

	Regarding claim 7, Mabuchi discloses wherein the data amount adjuster adjusts the data amount of the second image by restricting output of the second image (Col.24 lines 40-50 vehicle exterior information detection unit 2400 designates the frame rate of center and peripheral regions based on the traveling direction and speed of the vehicle).

	Regarding claim 10, Mabuchi discloses wherein the vehicle information includes a traveling direction or a vehicle speed of the vehicle (Col.31 lines 59-67 vehicle information includes driving situation such as fast traveling).

Regarding claim 12, Mabuchi discloses wherein the first image is an image of a region situated further rearward than a region just behind the rear of the vehicle (Fig.6 and Col.22 lines 28-34 some center region is situated further rearward than a region behind the rear of the vehicle).  

Regarding claim 13, Mabuchi discloses wherein the second image is an image of a region just behind the rear of the vehicle (Fig.6 and Col.22 lines 28-34 some peripheral regions are behind rear of the vehicle).

Regarding claim 14, method claim 14 is drawn to the method corresponding to the apparatus of using same as claimed in claim 1. Therefore method claim 14 corresponds to apparatus claim 1, and is rejected for the same reasons of anticipation as used above.

Regarding claim 15, claim 15 has limitations similar to those treated in the above rejection of claim 1, and are met by the references as discussed above. Claim 15 however also recite the following limitations: a program that causes a computer to operate as a controller and a data amount adjuster (Col.9 lines 42-56 EEPROM).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 10/868,981) in view of Cho (US 2015/0325120), and Fursich et al (US 2016/0137126).
	Regarding claim 6, Mabuchi discloses acquiring center region (Fig.6 and Col.11 lines 41-50 the center and peripheral images are displayed in two different display sections), but does not disclose wherein the vehicle information includes a position of a line of sight or a head of a driver of the vehicle, and according to the position of the line of sight or the head of the driver of the vehicle, the controller controls a region extracted from the captured image.
	However, Fursich teaches wherein the vehicle information includes a position of a line of sight or a head of a driver of the vehicle (¶123 viewing direction or position of driver’s head is vehicle information), and according to the position of the line of sight or the head of the driver of the vehicle, the controller controls a region extracted from the captured image (¶123 adjusting displayed images based on driver’s head; though Fursich does not disclose the region being first image, Mabuchi already discloses a center image that could be adjusted based on Fursich’s teaching of adjusting displayed images based on driver’s head).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mabuchi in view of Cho to incorporate the teachings of Fursich and provide the advantage and capability of being able to adjust displayed image based on driver’s field of view (¶123).

	Regarding claim 9, Mabuchi in view of Cho and Fursich teaches further comprising an extraction section that extracts a region that is a portion of the first image as an image to be displayed on the first display image, according to a position of a line- 63 - of sight or a head of a driver of the vehicle (Fursich: ¶123 adjusting displayed images based on movement or change in position or viewing direction of the driver’s head; Mabuchi: Fig.6 and Col.11 lines 41-50 the center and peripheral images are displayed in two different display sections; though Fursich does not disclose the region being first image, Mabuchi already discloses a center image that could be adjusted based on Fursich’s teaching of adjusting displayed images based on driver’s head).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mabuchi and Cho to incorporate the teachings of Fursich and provide the advantage and capability of being able to adjust displayed image based on driver’s field of view (¶123).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 10/868,981) in view of Cho (US 2015/0325120), and Wen et al (US 2008/0165861).
	Regarding claim 8, Mabuchi in view of Cho does not teach wherein the data amount adjuster adjusts the data amount of the first image by compressing the first image, or the data amount of the second image by compressing the second image.
	However, Wen teaches wherein the data amount adjuster adjusts the data amount of the first image by compressing the first image, or the data amount of the second image by compressing the second image (¶¶24, 74 encoding system adjusts image encoding parameter based on ROI information whether the parameter is for first or second image).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mabuchi and Cho to incorporate the teachings of Wen and provide the advantage and capability of being able to perform video encoding for best visual quality for compressed frames at a given bit rate (¶24).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 10/868,981) in view of Cho (US 2015/0325120), and Chinomi et al (US 2009/0079585).
Regarding claim 11, Mabuchi in view of Cho teaches wherein the first display section (), but does not disclose a display section that is an alternative to a Class I mirror.
	However, Chinomi teaches a display section that is an alternative to a Class I mirror (Fig,6 and ¶72 rearward image PB displayed in the middle display area D1 corresponds to a mirror reflection image of the rearview mirror RM).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mabuchi and Cho to incorporate the teachings of Chinomi and provide the advantage and capability of being able to display rearward image corresponding to a mirror reflection image of the rearward mirror (¶72).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/               Examiner, Art Unit 2486